In the
 United States Court of Appeals
             For the Seventh Circuit
                       ____________

Nos. 03-1815 & 03-3836
GHEBREGZIABHER GHEBREMEDHIN,
                                                     Petitioner,
                              v.

JOHN ASHCROFT, ATTORNEY GENERAL
OF THE UNITED STATES,
                                                    Respondent.

                       ____________
              On Petitions for Review of an Order
              of the Board of Immigration Appeals
                        No. A76-841-841
                       ____________
    ARGUED JUNE 7, 2004—DECIDED OCTOBER 13, 2004
                     ____________



 Before POSNER, RIPPLE, and ROVNER, Circuit Judges.
  ROVNER, Circuit Judge. Ghebregziabher Ghebremedhin
is a native and citizen of Eritrea, a country formed from
a region of Ethiopia that became independent following a
national referendum in 1993. Ghebremedhin entered the
United States on a six-month tourist visa in 1997 but over-
stayed; the former Immigration and Naturalization Service
began removal proceedings against him in 1998.
Ghebremedhin conceded that he was subject to deportation
but sought asylum or withholding of removal based on
religious persecution. An immigration judge (IJ) concluded
2                                    Nos. 03-1815 & 03-3836

that Ghebremedhin had not established past persecution or
a well-founded fear of future persecution and denied asylum,
and the Board of Immigration Appeals (BIA) affirmed without
opinion. The BIA later denied Ghebremedhin’s petition to
reopen that decision. Ghebremedhin has petitioned for re-
view of both the BIA decisions. Because we conclude that
the evidence Ghebremedhin presented to the IJ compelled the
conclusion that he would be subject to persecution should
he be forced to return to Eritrea, we grant the petition for
review and reverse the decision of the BIA.
  According to Ghebremedhin’s petition for asylum, he fears
returning to Eritrea because the government there is cur-
rently persecuting members of his church, the Jehovah’s
Witnesses. Jehovah’s Witnesses have been denied govern-
ment jobs, housing assistance, and business licenses because
they refuse on religious grounds to vote or participate in
national service. Ghebremedhin alleged that another Jeho-
vah’s Witness he knew, a colleague from the University of
Asmara, was jailed and beaten to death for failing to perform
national service, and that he personally was denied a busi-
ness license and a renewal of his passport.
  At the hearing on the merits of Ghebremedhin’s asylum
application, he testified that he had been a Jehovah’s Witness
since 1984. He stated that Jehovah’s Witnesses cannot par-
ticipate in national service (which in Eritrea generally
involves military service), because they “don’t intend to kill
anybody because we have to love each other.” Similarly,
Jehovah’s Witnesses do not vote because “governments . . .
are human and imperfect [and] would not last long.” When
Ghebremedhin first became a Jehovah’s Witness, Eritrea
had not yet gained independence from Ethiopia, and the
practice of the religion was officially banned by the Ethiopian
government. Ghebremedhin worried at the time that if he
identified himself as a Jehovah’s Witness he would be
jailed. According to Ghebremedhin, after Eritrea later be-
came an independent state, the new government viewed
Nos. 03-1815 & 03-3836                                       3

Jehovah’s Witnesses as unpatriotic and targeted them for
certain disadvantages because they had not voted in the na-
tional referendum that led to independence. Ghebremedhin
testified that Jehovah’s Witnesses were denied business
licenses, civil service positions, and travel documents be-
cause they refused to participate in national service. On
some occasions, he stated, Jehovah’s Witnesses were jailed
and beaten.
  In his testimony, Ghebremedhin highlighted several oc-
casions on which he personally suffered at the hands of the
Eritrean government. In the summer of 1996, said
Ghebremedhin, he returned to Eritrea from studies in the
Netherlands to discover that the university where he taught
had been taken over by the government and was requiring
all of the faculty to perform national service. Because
Ghebremedhin refused to serve on religious grounds, he was
unable to resume his employment at the university. That
same summer Ghebremedhin applied to the Eritrean gov-
ernment for a business license, but received a letter rejecting
the application:
    You have applied for a business license to open a con-
    sulting service[ ] . . . [concerning] land irrigation in
    Asmara. We have reviewed your application and found
    out that you are a followe[r] of . . . [the] Jehovah[’s]
    [W]itnesses and have not registered or participated [in]
    the national service. We are obligated to follow the
    guidelines given to us by the government and have
    denied your application for the above reasons.
Later, Ghebremedhin continued, one of his colleagues at the
university was jailed and beaten until he died of a head
wound for refusing to participate in national service on
account of his beliefs as a Jehovah’s Witness. Shortly after
receiving news of this incident in 1997, Ghebremedhin man-
aged to travel to the United States on a passport and visa
his university had obtained on his behalf during his
4                                   Nos. 03-1815 & 03-3836

employment there. After arriving in the United States, how-
ever, Ghebremedhin’s application to renew his passport was
denied by officials at the Eritrean embassy, who told him that
he was no longer considered a citizen because he had not
completed national service. Finally, Ghebremedhin stated
that the Eritrean government arrested his brother in 1998
for refusing to engage in national service. After a number
of severe beatings in jail, Ghebremedhin’s brother was
taken to a hospital where he eventually died.
  Ghebremedhin submitted a copy of the State Department’s
COUNTRY REPORTS ON HUMAN RIGHTS PRACTICES FOR 1997
as evidence that Jehovah’s Witnesses face persecution in
Eritrea. The country report documents that Jehovah’s
Witnesses, because of their refusal to vote or participate in
national service, have been subjected to “widespread criti-
cism that the members were collectively shirking their civic
duty.” According to the State Department, the government
of Eritrea has dismissed all Jehovah’s Witnesses from civil
service positions, revoked their trading licenses, and refused
to issue them passports and identification cards. The country
report cites “economic, employment, and travel difficulties
for Jehovah’s Witnesses,” and notes that the government
has begun surveying employers to gather information about
any personnel who are members of the church. Finally, the
country report notes that, although national service is a
requirement for all citizens of Eritrea, “harsh measures for
refusal to participate in national service were applied only
to Jehovah’s Witnesses.”
  After hearing Ghebremedhin’s testimony and reviewing
the record, the IJ issued an oral decision denying asylum
and withholding of deportation. The IJ began by assessing
Ghebremedhin’s credibility, noting that there were “certain
aspects of his claim which raise questions,” but ultimately
concluding that he had “testified consistently” and that
events basically occurred as he had described them. But the
problem with Ghebremedhin’s claim, the IJ reasoned, was
Nos. 03-1815 & 03-3836                                         5

that Ghebremedhin presented “no persuasive evidence
which shows that the government of Eritrea has specifically
targeted the respondent because of his membership as a
Jehovah’s Witness.” The IJ observed that all Eritreans are
required to participate in national service, and not just
Jehovah’s Witnesses. And, the IJ concluded, even assuming
that Ghebremedhin was denied a business license because
of his religion, that action would not rise to the level of pers-
ecution. Accordingly, the IJ determined that Ghebremedhin
had not met his burden of establishing past persecution or
a likelihood of future persecution, and denied asylum and
withholding of deportation.
  Ghebremedhin appealed the IJ’s decision to the BIA,
arguing that his evidence clearly established that he had
been persecuted in Eritrea and would likely face further
persecution should he be returned there. Ghebremedhin
contended that the IJ had misinterpreted or ignored key
portions of the country report, in particular the report’s
conclusion that Jehovah’s Witnesses are singled out for
harsh punishment because of their refusal to fulfill the na-
tional service requirement. The BIA affirmed without
opinion.
  Where, as here, the BIA summarily affirms the decision
of an IJ, we review that IJ’s decision as though it were the
BIA’s. Ememe v. Ashcroft, 358 F.3d 446, 450 (7th Cir. 2004).
Our review of the BIA’s denial of asylum is deferential; we
ask only if the Board’s decision has the support of “reason-
able, substantial, and probative evidence on the record con-
sidered as a whole.” 8 U.S.C. § 1105a(a)(4); INS v. Elias-
Zacarias, 502 U.S. 478, 481 (1992). We will reverse only if
the record is “so compelling that no reasonable factfinder
could fail to find the requisite fear of persecution.” Elias-
Zacarias, 502 U.S. at 483-84.
  In this court, Ghebremedhin principally argues that the
IJ erred when he concluded that Ghebremedhin did not
establish that he would likely be subjected to persecution on
6                                      Nos. 03-1815 & 03-3836

account of his religion should he be returned to Eritrea.
Asylum is available to aliens who are “unable or unwilling”
to return to their home country because of “persecution or
a well-founded fear of persecution on account of race, religion,
nationality, membership in a particular social group, or
political opinion.” 8 U.S.C. § 1101(a)(42)(A); Ememe, 358 F.3d
at 450. The statute does not define the term “persecution,”
but we have held that it can include “non-life-threatening
behavior such as torture and economic deprivation if the
resulting conditions are sufficiently severe.” Capric v. Ashcroft,
355 F.3d 1075, 1084 (7th Cir. 2004). A “well-founded fear”
of persecution is an objectively reasonable awareness of
danger; the probability of persecution need not actually be
“more likely than not.” INS v. Cardoza-Fonseca, 480 U.S.
421, 432 (1987).
  Given the history of persecution of Jehovah’s Witnesses
detailed in the country report and the instances of mistreat-
ment identified by Ghebremedhin, we are convinced that no
reasonable factfinder, after having credited his testimony,
could then conclude that Ghebremedhin lacks a well-founded
fear of future persecution. As a starting point, the country
report for Eritrea explains that Jehovah’s Witnesses have
been denied trading licenses, dismissed from civil service
positions, and left with “economic, employment, and travel
difficulties” because of their beliefs. U.S. Dep’t of State,
INT’L RELIGIOUS FREEDOM REPORT 2003 (Dec. 2003).
Ghebremedhin himself recounted, in testimony the IJ found
“consistent,” that he lost his teaching position at an Eritrean
university because of his faith and was subsequently denied
the opportunity to use his expertise by opening his own con-
sulting business. Indeed, the record contains a letter from
the Eritrean government rejecting Ghebremedhin’s license
request precisely because the government had “found out”
about his religious affiliation. Eritrea has made a concerted
effort to prevent Jehovah’s Witnesses generally, and
Ghebremedhin specifically, from obtaining employment, and
Nos. 03-1815 & 03-3836                                        7

the IJ cited no evidence that this prejudice has changed. The
“deliberate imposition of substantial economic disadvantage”
on account of Ghebremedhin’s beliefs might even standing
alone be sufficient to entitle him to asylum. See Borca v.
INS, 77 F.3d 210, 216 (7th Cir. 1996); Gormley v. Ashcroft,
264 F.3d 1172, 1178 (9th Cir. 2004).
  But we need not stop with economic disadvantage.
Ghebremedhin’s situation should he be returned to Eritrea
would be even more dire, for that country has been known
to incarcerate Jehovah’s Witnesses who refuse to partici-
pate in national service on religious grounds. U.S. Dep’t of
State, INT’L RELIGIOUS FREEDOM REPORT 2003 (Dec. 2003).
Some members of the church have been imprisoned for more
than 9 years, although the maximum penalty for refusal to
perform service is 3 years’ imprisonment, and “extreme
physical punishment” has been employed in an attempt to
coerce them to serve. U.S. Dep’t of State, COUNTRY REPORTS
ON H UMAN R IGHTS P RACTICES 2003 (Feb. 2004).
Ghebremedhin himself identified two close associates, a
brother and a university colleague, who were incarcerated
and beaten to death because they maintained that their
convictions as Jehovah’s Witnesses barred them from serv-
ing. Although it is well established that governments may
draft citizens for military service and punish those who
avoid the draft, Mojsilovic v. INS, 156 F.3d 743, 747 (7th
Cir. 1998), it may be persecution to punish those who evade
the draft based on genuine religious objections to military
service, Vujisic v. INS, 224 F.3d 578, 581 (7th Cir. 2000);
Pelinkovic v. Ashcroft, 266 F.3d 532, 537 (7th Cir. 2004).
Further, the evidence in the record is quite clear that although
Eritrea requires national service of all its citizens, “the
Government has singled out Jehovah’s Witnesses who were
conscientious objectors for harsher treatment.” U.S. Dep’t
of State, INT’L RELIGIOUS FREEDOM REPORT 2003 (Dec. 2003).
When a country subjects a draft evader to more serious
punishment than others who have also evaded service
8                                   Nos. 03-1815 & 03-3836

because of his race, religion, nationality, social group, or
political opinion, this amounts to persecution rather than
simple nationalism. Vujisic, 224 F.3d at 581; Mekhoukh v.
Ashcroft, 258 F.3d 118, 126 (1st Cir. 2004); M.A. v. INS, 858
F.2d 210, 215 (4th Cir. 1988). Eritrea’s history of pers-
ecution of Jehovah’s Witnesses has not previously escaped
the notice of this court, see Muhur v. Ashcroft, 355 F.3d 958,
959 (7th Cir. 2004), and nothing in the record demonstrates
that Ghebremedhin would not face the same dangers should
he be returned there.
  Because the evidence supporting Ghebremedhin’s fear
of persecution is so compelling that no reasonable factfinder
could agree with the BIA’s decision, we GRANT the petition
for review and REVERSE the BIA’s order. The case is
REMANDED to the BIA to enter an order granting
Ghebremedhin asylum.


A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—10-13-04